The appellant was indicted charged with the offense of burglariously entering a private residence in the nighttime. He was convicted and sentenced to five years confinement in the penitentiary.
The caption shows that the term of court at which appellant was tried, adjourned April 1, 1911. It is also shown that the term of court lasted more than eight weeks, and defendant was tried on January 6, 1911, and sentenced on January 14, 1911. The statement of facts was not filed until May 6, 1911, not only more than thirty days from the date of the final judgment, but more than thirty days after the final adjournment of the court. The motion of the Assistant Attorney-General to strike out the statement of facts is sustained.
There are no bills of exception to the admissibility of any testimony, and in the absence of a statement of facts it is presumed the court charged the law and all the law applicable to the facts. The indictment charges an offense, and the charge submits that offense to the jury. No question is presented that we can review in the absence of a statement of facts.
The judgment is affirmed.
Affirmed.